Citation Nr: 0839572	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for asthma, including 
as due to exposure to Agent Orange. 

2.	Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.	Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction, status-post 
angioplasty, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey. Jurisdiction over this case was later 
transferred to the RO in St. Petersburg, Florida. The veteran 
previously appealed another claim for an increased initial 
evaluation for residuals of a fractured right tibia, but 
through February 2007 correspondence has withdrawn this issue 
from consideration.

A hearing was held before a Decision Review Officer (DRO) in 
December 2006. Then in October 2008 the veteran testified at 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C. The veteran during that month provided 
additional evidence (consisting of two VA physicians' 
statements) along with a waiver of the right to RO initial 
consideration of the evidence. See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).
 
The Board is deciding the claims for service connection for 
hypertension and coronary artery disease. The issue of 
service connection for asthma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected PTSD aggravated the veteran's hypertension 
and coronary artery disease. 
CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for that degree of 
aggravation of hypertension caused by PTSD are met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for that degree of 
aggravation of coronary artery disease caused by PTSD are 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

As indicated below the Board is granting the benefits sought 
on appeal of entitlement to service connection for 
hypertension and coronary artery disease. Hence, even 
assuming, without deciding, that any error was committed as 
to implementation of the VCAA's duty to notify and assist 
provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further 
discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 



Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  In addition, 
a claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). 
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected. In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b).         

The Board finds that there is a sufficiently thorough and 
definitive basis in the record to warrant service connection 
for the veteran's hypertension and coronary artery disease, 
as secondary to his service-connected PTSD.


The veteran underwent a VA medical examination in July 2005. 
The examiner indicated review of the claims file and 
electronic medical records. In reference to a heart condition 
the examiner noted the veteran had an acute myocardial 
infarction in 2002, and subsequently had a catheterization 
with an angioplasty and stent placement in one of his cardiac 
vessels. The veteran denied any history of valvular heart 
disease, bypass surgery or cardiac transplantation. He 
described intermittent episodes of chest pain and some 
shortness of breath. As to hypertension the veteran stated he 
was diagnosed with high blood pressure in 1989 and began 
taking medication around 1991. The diagnosis was coronary 
artery disease, status-post myocardial infarction, status-
post angioplasty with stent placement by history, estimated 
METS 9-10; and essential hypertension, controlled at that 
time with medication. The VA examiner further indicated that 
the veteran's heart and hypertension disabilities were not 
the result of his PTSD.

In an April 2008 report a VA physician stated the finding 
that the veteran's PTSD may have contributed to his 
hypertension and coronary artery disease.

The May 2008 statement from a VA cardiologist indicates that 
the veteran had longstanding PTSD symptoms which started in 
1982, and that over the subsequent several years the veteran 
developed multiple medical problems. The physician explained 
that the veteran was noted to have had hypercholesterolemia 
in the 1990s and his first heart attack in 2005, requiring 
emergency cardiac catheterization and stent placement. The 
veteran was also found to have hypertension and borderline 
diabetes mellitus, most recently diagnosed in 2006. The 
cardiologist indicated that he had treated the veteran for 
coronary artery disease since November 2006, including 
cardiac catheterization and stent placements. The physician 
opined that it was quite likely that the stress from PTSD 
contributed to the veteran's hypertension and coronary artery 
disease, and possibly aggravation of the problems as well. 
The physician's assessment was that the veteran had chronic 
PTSD requiring regular medical visits and medications, and 
had been advised not to work on account of the severity of 
the PTSD. According to the physician this would improve the 
veteran's PTSD, and lessen its impact on his hypertension and 
also coronary artery disease. 


The medical evidence addressing the etiology of claimed 
hypertension and coronary artery disease contains what are 
conflicting opinions, particularly those provided by the July 
2005 VA examiner and May 2008 VA physician treating the 
veteran. The Board must evaluate these opinions, and their 
underlying bases, and determine the degree of probative 
weight to afford to each. See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). 

The July 2005 VA examiner's statement which determined that 
the veteran's PTSD was not the cause of his hypertension and 
coronary artery disease, while grounded in a medical 
examination and review of the objective record, pertains only 
to a theory of direct causation by a service-connected 
disability. The examiner did not specifically consider a 
theory of chronic aggravation of a nonservice-connected 
disability by a service-connected disability. 

In comparison, the May 2008 VA cardiologist's opinion 
identifies a substantial contributing effect that PTSD 
symptoms had upon both hypertension and coronary artery 
disease, supporting a theory of chronic aggravation. The 
language of the cardiologist's opinion is that PTSD was a 
"likely" contributing factor to the claimed cardiovascular 
disorders and that aggravation "possibly" occurred. 
However, the intent to state a theory of aggravation is 
clear, particularly as the physician considered that the 
expected improvement in PTSD symptoms due to work 
restrictions would measurably improve both the veteran's 
hypertension and heart disease. As this VA physician has been 
the veteran's treating cardiologist for several years and is 
presumably aware of significant relevant medical history, his 
statement should be afforded considerable probative weight. 
See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches."). 
The Board notes further that the April 2008 opinion from a VA 
general practitioner though not conclusively indentifying a 
causal relationship between service-connected disability, and 
hypertension or coronary artery disease, indicates such an 
association was plausible and is therefore a consistent 
opinion.  

Hence, the opinion of the VA cardiologist substantiates the 
claimed cause of aggravation of hypertension and coronary 
artery disease, as secondary to the veteran's PTSD. See 38 
C.F.R. § 3.310(b). See also Anderson v. West, 12 Vet. App. 
491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 
522 (1996). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of these claims. 
At the very least, however, the May 2008 physician's 
statement in conjunction with the July 2005 examiner's more 
generalized disavowal of a causal relationship places the 
evidence in relative equipoise on the subject of etiology. 
Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The determinative evidence is in approximate balance in this 
case, and thus reasonable doubt is resolved in favor of the 
claimant. 38 U.S.C.A § 5107(b). See also Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Accordingly, the claims on appeal for service 
connection for hypertension and coronary artery disease, as 
secondary to PTSD, are granted. 

The Board emphasizes that it presently states no opinion as 
to the degree of aggravation of hypertension and coronary 
artery disease caused by the presently service-connected 
PTSD. That calculation is to be assessed by the RO, in 
accordance with the provisions of 38 C.F.R. § 3.310(b).        


ORDER

Service connection for aggravation of hypertension, as 
secondary to PTSD, is granted.

Service connection for aggravation of coronary artery 
disease, status-post myocardial infarction, status-post 
angioplasty, as secondary to PTSD, is granted.


REMAND

The Board has determined that the claim for service 
connection for asthma must be remanded to obtain a medical 
opinion on its etiology, and resolve whether it has any 
relationship to an incident of the veteran's service.

The veteran indicates that during service he had 
participation in combat and was often present in areas where 
napalm had been dropped and there was smoke and fire. His 
record of separation from service (DD Form 214) confirms that 
he had the occupational designation of a Light Weapons 
Infantryman. Personnel records show the receipt of the Combat 
Infantryman Badge (CIB) which is conclusive evidence of 
participation in combat. The veteran's assertions of injury 
during service must therefore be accepted as having occurred 
since consistent with the circumstances and conditions of 
this service. 38 U.S.C.A. § 1154(b).

As another potential theory of entitlement the veteran raises 
the fact that he had exposure to Agent Orange during his 
service. Based on his service in Vietnam during the Vietnam 
Era his exposure to herbicides during that time period is 
presumed. See 38 C.F.R. § 3.307(a)(6)(iii). The disability 
claimed, asthma is not further delineated as a condition 
presumptively service-connected due to Agent Orange exposure. 
38 C.F.R. § 3.309(e). However, the veteran may still provide 
competent medical evidence that establishes this direct 
medical relationship. See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

The medical history from service does not mention specific 
treatment for respiratory symptoms.

In July 1987 the veteran underwent private hospitalization 
following a three-day history of cough, congestion and 
wheezing as if he had asthma. Examination showed mild 
dyspnea, and in the lungs a diffuse inspiratory and 
expiratory wheezing. The diagnosis was asthma.

A November 1987 VA general medical examination indicated a 
diagnosis of bronchial asthma. 
There was another hospitalization for acute bronchial asthma 
in May 1991.

A July 2005 VA examination indicates the veteran's report 
that he was diagnosed with asthma in the 1980s. He complained 
of a shortness of breath at times and a chronic dry 
nonproductive cough. He utilized inhalant medications for 
treatment of asthma. A pulmonary function test revealed mild 
restrictive defect with small bronchodilator response.

Given the above a medical opinion is needed to determine if 
asthma has a connection with the veteran's averred exposure 
to chemical substances that irritated his lungs and/or his 
presumed exposure to Agent Orange. A further VA examination 
is therefore warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC will schedule the veteran 
for a VA examination with a respiratory 
specialist. The purpose of the examination 
is to determine whether the veteran's 
asthma was caused by an incident of his 
service. 

The following considerations will govern 
this examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 
c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
should indicate whether the veteran's 
asthma is causally related to service, 
based on his competent assertions of 
exposure to napalm and smoke during 
participation in combat. The examiner 
should further consider whether the 
veteran's presumed exposure to Agent 
Orange caused or contributed to the 
development of asthma.

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claim for service 
connection for asthma, including as due to 
exposure to Agent Orange.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




 Department of Veterans Affairs


